Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13549 Filed 02/11/21 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

  JANET MALAM,

                                Petitioner-Plaintiff,

  and

  QAID ALHALMI, et al.,
                                                         No. 5:20-cv-10829-JEL-APP
                              Plaintiff-Intervenors,

  - against -

  REBECCA ADDUCCI, et al.,

                          Respondent-Defendants.

                       PLAINTIFF-INTERVENORS’
                   MOTION FOR EXPEDITED DISCOVERY

        Plaintiffs, by and through their undersigned attorneys, respectfully move this

 Court for an Order for expedited discovery pursuant to the Federal Rules of Civil

 Procedure 26(d) and (f) and Local Rule 26.2. Specifically, Plaintiffs ask that this

 Court order Defendants within seven (7) days of the Court’s Order to:

        1. Produce all documents responsive to Plaintiffs’ Second Set of Requests for

           Expedited Production of Documents, appended as Ex. 1; and

        2. Produce a privilege log for any responsive document being withheld

           pursuant to a claim of privilege.
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13550 Filed 02/11/21 Page 2 of 23




       Plaintiffs also move this Court under Section (3)(d)(vi) of the Second

 Amended Stipulated Protective Order to authorize disclosure to the next-of-kin of

 Mr. Jesse Jerome Dean Jr. of:

       1. Mr. Dean’s medical records provided by Defendants to Plaintiffs on

          February 11, 2021; and

       2. Any documents produced to Plaintiffs under an Order on this Motion.

 ECF No. 221, PageID.6317.

       In support of this Motion, Plaintiffs rely on the facts, law, and argument set

 forth in the accompanying Memorandum in Support.

       In accordance with Local Rule 7.1(a), Plaintiffs’ counsel contacted counsel

 for the parties to seek their consent on this motion. Counsel for Defendants agreed

 to provide medical records, including COVID-19 tests, but have not agreed to

 provide the other documents requested. Defendants also do not agree that the

 documents can be shared with Mr. Dean’s next of kin.




                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13551 Filed 02/11/21 Page 3 of 23




 Dated: February 11, 2021

 Respectfully submitted,
 /s/ Miriam J. Aukerman
 Miriam J. Aukerman (P63165)            Anand V. Balakrishnan
 Rohit Rajan                            Michael K.T. Tan
 American Civil Liberties Union         Omar C. Jadwat*
   Fund of Michigan                     ACLU Foundation Immigrants’
 1514 Wealthy Street SE, Suite 260       Rights Project
 Grand Rapids, MI 49506                 125 Broad Street, 18th Floor
 Telephone: (616) 301-0930              New York, NY 10004
 maukerman@aclumich.org                 Telephone: (212) 549-2660
                                        abalakrishnan@aclu.org
 Daniel S. Korobkin (P72842)            mtan@aclu.org
 Monica C. Andrade (P81921)             ojadwat@aclu.org
 American Civil Liberties Union
  Fund of Michigan                      My Khanh Ngo
 2966 Woodward Avenue                   ACLU Foundation Immigrants’
 Detroit, MI 48201                       Rights Project
 Telephone: (313) 578-6824              39 Drumm Street
 dkorobkin@aclumich.org                 San Francisco, CA 94111
 mandrade@aclumich.org                  Telephone: (415) 343-0770
                                        mngo@aclu.org
 David C. Fathi
 Eunice H. Cho
 American Civil Liberties Union
  Foundation, National Prison
  Project
 915 15th Street NW, 7th Floor
 Washington, D.C. 20005
 Telephone: (202) 548-6616
 dfathi@aclu.org
 echo@aclu.org




                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13552 Filed 02/11/21 Page 4 of 23




 PAUL, WEISS, RIFKIND, WHARTON
  & GARRISON LLP

 /s/ Jeannie S. Rhee
 Jeannie S. Rhee
 Mark F. Mendelsohn
 Rachel M. Fiorill
 Peter E. Jaffe
 Darren S. Gardner
 2001 K Street NW
 Washington, D.C. 20006-1047
 Telephone: (202) 223-7300
 Facsimile: (202) 223-7420
 jrhee@paulweiss.com
 mmendelsohn@paulweiss.com
 rfiorill@paulweiss.com
 pjaffe@paulweiss.com
 dgardner@paulweiss.com

 Jonathan M. Silberstein-Loeb
 Oleg M. Shik
 Katharine W. Gadsden
 1285 Avenue of the Americas
 New York, NY 10019-6064
 Telephone: (212) 373-3000
 Facsimile: (212) 757-3990
 jsilberstein-loeb@paulweiss.com
 oshik@paulweiss.com
 kgadsden@paulweiss.com

 Attorneys for Plaintiffs

 *Application for admission forthcoming




                                          4
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13553 Filed 02/11/21 Page 5 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

  JANET MALAM,

                             Petitioner-Plaintiff,

  and

  QAID ALHALMI, et al.,
                                                     No. 5:20-cv-10829-JEL-APP
                            Plaintiff-Intervenors,

  - against -

  REBECCA ADDUCCI, et al.,

                         Respondent-Defendants.


                BRIEF IN SUPPORT OF PLAINTIFF-INTERVENORS’
                     MOTION FOR EXPEDITED DISCOVERY
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13554 Filed 02/11/21 Page 6 of 23




                                           TABLE OF CONTENTS

                                                                                                                     Page

 I.       There Is Once Again Good Cause for Expedited Discovery. .........................4

 II.      Plaintiffs’ Discovery Requests Are Narrowly Tailored to Answer
          Open Questions About the Circumstances of Mr. Dean’s Death. ...................8

 III.     The Court Should Permit Plaintiffs to Disclose the Requested Records
          to Mr. Dean’s Next of Kin .............................................................................10

 Conclusion ...............................................................................................................12




                                                              i
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13555 Filed 02/11/21 Page 7 of 23




                                       TABLE OF AUTHORITIES

                                                                                                                Page(s)
 CASES
 Bracy v. Gramley,
    520 U.S. 899 (1997) .............................................................................................. 4

 Hoxie v. Livingston Cty.,
   No. 09-CV-10725, 2010 WL 457104 (E.D. Mich. Feb. 3, 2010) ........................ 8

 Lynott v. Story,
    929 F.2d 228 (6th Cir. 1991) ................................................................................ 4

 N. Atl. Operating Co., Inc. v. Ebay Seller Dealz_For_You,
    No. 2:17-10964, 2017 WL 6059505 (E.D. Mich. Dec. 7, 2017) ...................... 4, 9

 Rockwell Med., Inc. v. Richmond Bros., Inc.,
   No. 17-10757, 2017 WL 1361129 (E.D. Mich. Apr. 14, 2017) ........................... 9

 RULES AND REGULATIONS
 Fed. R. Civ. P. 26(d)(1).............................................................................................. 4

 Habeas Rule 6(a) ........................................................................................................ 4

 45 C.F.R. § 164.524(a) ............................................................................................ 11

 45 C.F.R. § 164.502(g) .....................................................................................11, 12

 OTHER AUTHORITIES
 Felipe De La Hoz, Cuban Man Died of Coronavirus in Private Prison
    Plagued by Medical Neglect, The Intercept (Aug. 14, 2020),
    https://theintercept.com/2020/08/14/coronavirus-immigrant-prison-
    taft-north-lake-death/ ............................................................................................ 9




                                                             ii
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13556 Filed 02/11/21 Page 8 of 23




                                   INTRODUCTION

          Since the onset of this litigation, both parties and the Court have come to

 understand the life-and-death consequences of COVID-19 as the pandemic has

 swept through Calhoun and our broader communities. We do not yet know whether

 the tragic death of Jessie Jerome Dean, Jr. while in ICE custody was connected to

 COVID-19. However, we do know that Mr. Dean was not only a class member, but

 a member of the Habeas Litigation Group—the population of high-risk detainees

 that Dr. Homer Venters explicitly singled out to express particular concern over,

 based in part on his findings about structural issues with the medical care system at

 the Calhoun County Correctional Facility (“Calhoun”). See, e.g., ECF No. 483-1,

 PageID.12565 (“The facility also appears to have an inadequate chronic care and

 medication system that likely causes chronic health problems to be poorly

 controlled, which directly increases the risk of serious illness or death from COVID-

 19 infection.”); ECF No. 517-1, PageID.13372 (noting failure by Defendants’ expert

 to address “serious issue of how detainees . . . became ill, and were forced to continue

 working and denied care and COVID-19 testing”).1




   1
       See also, e.g., ECF No. 483-1, PageID.12571 (“[T]here are structural issues,
       including the inherent dangers of congregate settings, the facility design, and
       the inadequacy of the health services infrastructure, that are either very
       expensive or effectively impossible for Defendants to address, but that create
       a significant risk of COVID-19 infection and of poor outcomes from infection.”).
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13557 Filed 02/11/21 Page 9 of 23




        If Mr. Dean’s death is the result of this deficient medical care system or

 Calhoun’s overall COVID-19 response, it would underscore Plaintiffs’ arguments

 that the continued detention of medically vulnerable detainees like Mr. Dean violates

 their constitutional rights by exposing them to an unacceptably high risk of severe

 illness or death from COVID-19. It would also raise further questions about the

 adequacy of the precautionary measures in place at Calhoun and could inform, to the

 extent relevant, any settlement discussions between parties.

        Plaintiffs’ discovery requests, appended as Ex. 1, are tailored and do not

 impose a substantial burden on Defendants. Plaintiffs seek only documents relating

 to Mr. Dean’s medical circumstances and death that are already in existence or

 would otherwise be created in the ordinary course, and that are relevant to

 determining whether COVID-19 played a role in his death. Given the weighty

 questions at issue and the stakes of this litigation, these requests are proportionate

 and reasonable.

        Ultimately, neither Plaintiffs nor this Court currently have enough

 information to answer the questions that Mr. Dean’s death raises. Plaintiffs

 respectfully seek only that information necessary to determine the circumstances of

 his death, so that such information can be used to help resolve the factual issues in

 this litigation.




                                           2
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13558 Filed 02/11/21 Page 10 of 23




                                        FACTS

        Mr. Dean died while in ICE custody on February 5, 2021, reportedly after

  suffering a cardiac event. Ex. 2, Emails Between J. Newby and M. Aukerman (Feb.

  5–10, 2021) at 3–4. Mr. Dean, a 58-year-old Bahaman national diagnosed with

  hypertension, was a conceded member of the high-risk Habeas Litigation Group. See

  ECF No. 524-2 at 3 (Email from J. Newby to M. Aukerman, Jan. 6, 2021); Ex. 3, J.

  Dean, Medical Summary of Prisoner in Transit.

        Defendants reported Mr. Dean’s death to the Court on the afternoon of

  February 5, 2021. Ex. 2, at 3–4. The next day, Plaintiffs provided Defendants with a

  list of questions and document production requests related to Mr. Dean for the

  purpose of determining the circumstances of his death and whether it was related in

  any way to COVID-19. Id. at 2–3. On February 7, Defendants confirmed that Mr.

  Dean’s next of kin had been notified, but declined to provide the requested

  information or documents, asserting that “there is no reasonable basis to believe Mr.

  Dean had COVID-19” and that Defendants consider Plaintiffs’ request as “beyond

  the scope of this lawsuit.” Id. at 2. On February 11, Plaintiffs approached Defendants

  once again, this time with the attached requests for production, to which Defendants

  only agreed to a limited part. Defendants also did not agree that the documents can

  be shared with Mr. Dean’s next of kin. Ex. 7, Emails Between J. Newby and M.

  Aukerman (Feb. 11, 2021), at 1. Because Defendants refuse to produce discovery


                                            3
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13559 Filed 02/11/21 Page 11 of 23




  that is directly relevant to the claims at issue in this proceeding on the basis of a

  premature factual determination, Plaintiffs respectfully request that this Court order

  the production of documents related to Mr. Dean’s death.

                                     ARGUMENT

  I.    There Is Once Again Good Cause for Expedited Discovery.

        Time and again, Plaintiffs have shown and this Court has found that there is

  good cause for discovery in this action. ECF No. 53, PageID.1646; ECF No. 142,

  PageID.4767–68; ECF No. 166, PageID.5271. As this Court has noted, this case is

  “a hybrid civil/habeas action.” ECF No. 166, PageID.5269. In habeas cases, Habeas

  Rule 6(a) allows discovery for “good cause,” which is shown “where specific

  allegations before the court show reason to believe that the petitioner may, if the

  facts are fully developed, be able to demonstrate that [they are] entitled to relief.”

  Bracy v. Gramley, 520 U.S. 899, 908–09 (1997) (quoting Harris v. Nelson, 394 U.S.

  286, 300 (1969)); Lynott v. Story, 929 F.2d 228, 232 (6th Cir. 1991). And in civil

  cases, the Rule 26(d)(1) of the Federal Rules of Civil Procedure provides that a court

  may order discovery “upon a showing of good cause.” ECF No. 166, PageID.5269,

  citing N. Atl. Operating Co., Inc. v. JingJing Huang, 194 F. Supp. 3d 634, 637 (E.D.

  Mich. 2016).

        As a result of its findings of good cause, this Court has ordered rolling

  productions of Class Members’ medical records, COVID-19 test results, depositions


                                            4
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13560 Filed 02/11/21 Page 12 of 23




  of ICE officials, and an inspection of the Calhoun facility, recognizing that such

  discovery is squarely aimed at resolving the issues in this case. ECF No. 53,

  PageID.1649; ECF No. 142, PageID.4767–68; ECF No. 166, PageID.5284; ECF No.

  439, PageID.11435.

        Plaintiffs now request further discovery from Defendants directly relevant to

  Claims I and II of this lawsuit. ECF No. 97, PageID.3344–3348. Those claims are

  that first, their detention during the pandemic is not reasonably related to, and

  excessive in relation to, the government’s regulatory purpose of removal; and

  second, that continued detention of the medically vulnerable subclass, of which Mr.

  Dean was a member, presents such a high risk of severe illness or death from

  COVID-19 that it is not reasonably related to, and excessive in relation to, the

  government’s above-stated purpose.

        Understanding the circumstances of and whether COVID-19 or Calhoun’s

  deficient medical care system contributed to Mr. Dean’s death is relevant to the

  question of whether Defendants’ reliance on a limited set of screening measures—

  while disregarding on-going monitoring, social distancing, and the reduction of

  detainee population levels—is reasonable under the circumstances. For example,

  Mr. Dean’s medical and sick call records may indicate that, as observed in Dr.

  Homer Venter’s recent expert report, Calhoun “appears to disregard or respond

  slowly to reports of COVID-19 symptoms among detained people, which is likely


                                          5
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13561 Filed 02/11/21 Page 13 of 23




  to worsen their individual clinical course and also increase the spread of the virus.”

  ECF No. 483-1, PageID.12554. If Mr. Dean experienced delinquent responses to his

  sick calls in the final weeks of his life, despite being identified as a medically

  vulnerable detainee and in need of chronic care, that tends to show that the risks

  facing Habeas Group Members are such that their continued detention is

  unconstitutional.

        As recently shown in Dr. Venter’s inspection of Calhoun, Defendants

  “continue[] to over-rely on their new admission quarantine and testing policies even

  through there have been repeated violations of such policies and the fact that such

  policies were not enough to prevent previous outbreaks and will not be enough to

  prevent future outbreaks[.]” ECF No. 482-1, PageID.12519. Dr. Venters noted that

  Calhoun fails to proactively screen high-risk detainees, such as Mr. Dean, for

  symptoms and to take any action to improve their responses to sick call requests. Id.

  If Mr. Dean’s death is connected to these deficiencies, that tends to show that

  Defendants’ emphasis on admission screening and quarantine is inadequate to

  protect Plaintiffs’ constitutional rights.

        Any connection between Mr. Dean’s death and Calhoun’s response to

  COVID-19 or its deficient medical care system would also underscore the danger

  posed to Habeas Litigation Group members. As has been repeatedly argued in this

  case, the continued detention of medically vulnerable detainees poses such a high


                                               6
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13562 Filed 02/11/21 Page 14 of 23




  risk of serious illness or death from COVID-19 that their release from custody is

  required unless Defendants prove that such a risk of flight or danger to the

  community is present that continued detention is warranted. Mr. Dean was a

  conceded member of the Habeas Litigation Group. See ECF No. 524, Ex. A at 3.

  The cause of Mr. Dean’s death—particularly if it is related to COVID-19 or capacity

  of Calhoun’s health services to treat high-risk individuals during the pandemic—is

  further evidence of the deadly risks facing medically vulnerable detainees who are

  unable to protect themselves while in custody. It also shows the appropriateness of

  Dr. Venter’s recommendation that Defendants prioritize the release of detainees at

  higher risk for serious illness and death from custody, as the precautions at Calhoun

  are insufficient to reasonably protect them. ECF No. 483-1, PageID.12520.

        Finally, it is premature to conclude, based only on reported negative test

  results from tests (of unknown reliability) conducted prior to the date of Mr. Dean’s

  death, that “there is no reasonable basis to believe Mr. Dean had COVID-19” and,

  as Defendants immediately asserted, any discovery is “beyond the scope of this

  lawsuit.” Ex. 2, at 3–4. Withholding discovery at this stage risks drawing false

  comfort from preliminary data. Just last summer, the death of a 67-year-old Cuban

  man at the North Lake Correctional Institution was originally attributed to a cardiac

  arrest—but after investigation was revealed to have actually passed in the prison




                                           7
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13563 Filed 02/11/21 Page 15 of 23




  infirmary as a result of complications “associated with COVID-19.”2 The same hasty

  conclusions should not be drawn in Mr. Dean’s case. For Defendants to assert that

  there is no reasonable basis to believe that COVID-19 was implicated in his death—

  without any definitive results from a neutral autopsy or any post-mortem COVID-

  19 tests—bestows an inappropriate certainty on these results.3

  II.   Plaintiffs’ Discovery Requests Are Narrowly Tailored to Answer Open
        Questions About the Circumstances of Mr. Dean’s Death.

        “Relevance for discovery purposes is extremely broad.” Hoxie v. Livingston

  Cty., No. 09-CV-10725, 2010 WL 457104, at *2 (E.D. Mich. Feb. 3, 2010) (finding

  that documents relating to jail cell assignments and inmate mail and health care logs

  were relevant and discoverable in action where inmate alleged insufficient medical


  2
    Felipe De La Hoz, Cuban Man Died of Coronavirus in Private Prison Plagued by
    Medical          Neglect,     The       Intercept       (Aug.        14,        2020),
    https://theintercept.com/2020/08/14/coronavirus-immigrant-prison-taft-north-
    lake-death/.
  3
    Moreover, from at least the evening of February 8 to mid-day February 9, ICE’s
    website reported that Calhoun had one detainee death related to COVID-19. See
    Ex. 4, ICE Guidance on COVID-19, U.S. Immigration and Customs Enforcement
    (Feb. 8, 2021) at 15. For the purposes of its published statistics, ICE defines a
    “detainee death” as including “detainees who have died after testing positive for
    COVID-19 while in ICE custody” even where “COVID-19 may not be the official
    cause of death.” Id. at 20. The same night as it updated its published statistics, ICE
    also published a notice of Mr. Dean’s death on its website, noting his cause of
    death as “caused by a medical emergency.” Ex. 5, Newsroom, Bahamian Man in
    ICE Custody Passes Away in Michigan, U.S. Immigration and Customs
    Enforcement (Feb. 8, 2021). This may indicate, for example, that Calhoun
    presumptively treated Mr. Dean’s death as a COVID-19-related death for some
    time, or else it may be merely a technical error. Discovery on the matters requested
    will illuminate how Mr. Dean’s was handled and why this might have occurred.

                                             8
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13564 Filed 02/11/21 Page 16 of 23




  care).     Nonetheless, Plaintiffs have narrowly tailored their requests to only

  documents that are kept by ICE in the ordinary course; their production would

  impose a minimal burden. Because the set of requested documents is limited, “the

  need for [Plaintiffs’] expedited discovery outweighs the prejudice to the responding

  party, based on the entirety of the record to date and the reasonableness of the request

  in light of the surrounding circumstances.” N. Atl. Operating Co., Inc. v. Ebay Seller

  Dealz_For_You, No. 2:17-10964, 2017 WL 6059505, at *1 (E.D. Mich. Dec. 7,

  2017) (quoting Moore’s Federal Practice—Civil § 26.121 (2016)).

           Plaintiffs’ document request is “reasonably targeted, clear, and as specific as

  practicable.” Rockwell Med., Inc. v. Richmond Bros., Inc., No. 17-10757, 2017 WL

  1361129, at *3 (E.D. Mich. Apr. 14, 2017). For example, Defendants are already

  required through this litigation to provide Mr. Dean’s full medical records, as he is

  a member of the represented Class. ECF No. 118, PageID.4089–90. Although

  Defendants have provided certain medical records relating to Mr. Dean’s time in

  Calhoun, they have provided no medical records concerning his death. Plaintiffs also

  do not request the creation of any new documents, but instead request copies of any

  investigative reports, audits, witness statements, or other documents related to Mr.

  Dean’s death that would otherwise be created in the normal course of a death in

  custody. Further, Defendants are already under an obligation to provide rolling

  document productions, including of detainee medical records. ECF No. 177,


                                              9
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13565 Filed 02/11/21 Page 17 of 23




  PageID.5316–17. Adding documents related to Mr. Dean’s death to their

  productions as they become available would not complicate that process.

          These documents are all necessary to the resolve the questions surrounding

  Mr. Dean’s death: Was COVID-19 present in Mr. Dean at the time of death? Did he

  showcase any symptoms in the time before his death? Did a delay in medical

  examination or treatment contribute to his death? All these questions go to whether

  Mr. Dean’s and similarly-situated detainees’ continued detention is reasonably

  related to the government’s interest in detaining them in the face of a deadly

  pandemic.

  III.    The Court Should Permit Plaintiffs to Disclose the Requested Records
          to Mr. Dean’s Next of Kin

          Plaintiffs ask that the Court order, pursuant to Section (3)(d)(vi) of the Second

  Amended Stipulated Protective Order, that Plaintiffs be permitted to provide to Mr.

  Dean’s next of kin any responsive documents that are produced or otherwise

  provided to Plaintiffs under the Protective Order to Mr. Dean’s next of kin.4 ECF

  No. 221, PageID.6317. The Protective Order generally restricts disclosure of

  “sensitive medical and personal information” in order to protect the privacy of the

  affected individuals. Id., ¶ 2, PageID.6314. Any responsive documents that do not



  4
      Following a Status Conference, Defendants provided certain medical records to
      Plaintiffs subject to the protective order. Ex. 7, Emails Between J. Newby and M.
      Aukerman (Feb. 11, 2021), at 1.

                                             10
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13566 Filed 02/11/21 Page 18 of 23




  contain sensitive medical or personal information are not “Confidential Information”

  under the Protective Order, and are therefore not subject to that order in any event.5

           The Protective Order recognizes the interest of affected individuals in

  controlling information about themselves. Id. ¶ 3(c), PageID.6315 (barring

  disclosure “[u]nless consent is given by the person to whom the Confidential

  Information pertains”); ¶ 3(d), PageID.6316 (same). However, Paragraph (3)(d)(vi)

  also provides for disclosure “to such other persons … as may be … authorized by

  the Court. Id., PageID.6317. Here the person to whom the Confidential Information

  pertains is dead and cannot give consent for the disclosure of his information to his

  next of kin. Accordingly, the Court should order that Plaintiffs be allowed to share

  the documents with Mr. Dean’s next of kin.

          Mr. Dean’s family has many questions about Mr. Dean’s death, and has asked

  that Plaintiffs’ counsel share any documents related to his death so that the family

  can try to begin to make sense of this tragedy. Under federal law, Mr. Dean’s next

  of kin are entitled to those documents. Pursuant to 45 C.F.R. § 164.524(a)(1), an

  individual has a right of access “to inspect and obtain a copy of” one’s own medical

  records. The right to access an individual’s medical records extends to her “personal

  representative,” 45 C.F.R. § 164.502(g)(1), including, in the case of deceased


  5
      The Protective Order also restricts disclosure of information otherwise protected
      by the Privacy Act or that is law enforcement sensitive, ECF No. 221, ¶2,
      PageID.6317, provisions that are inapplicable here.

                                            11
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13567 Filed 02/11/21 Page 19 of 23




  individuals, the administrator of the person’s estate. 45 C.F.R. § 164.502(g)(4). In

  addition, ICE’s own detention standards provide that both detainees and their

  representatives are allowed to request and receive medical records. See Ex. 6, 2019

  National Detention Standards for Non-Dedicated Facilities, Standard 4.3.P.

        Defendants have offered no reason why Plaintiffs should not be allowed to

  share the requested records with Mr. Dean’s next of kin. The Protective Order

  restricts disclosure of private medical information as a shield to protect the privacy

  interests of class members. Defendants should not be allowed to use it as a shield to

  prevent Mr. Dean’s family from learning about the circumstances of his death in

  custody. Because there is no legitimate reason why the requested information should

  not be shared with Mr. Dean’s next of kin, Plaintiffs respectfully ask that the Court

  authorize them to do so.

                                    CONCLUSION

        Although Defendants would prefer to close the door on investigating any

  connection between COVID-19 and Mr. Dean’s death, doing so would leave

  unaddressed important questions about the efficacy of Defendants’ precautionary

  measures and the constitutionality of the continued detention of Habeas Group

  Members. Mr. Dean’s family has many of the same unanswered questions posed in

  this motion. For these reasons, Plaintiffs respectfully request that this Court order

  Defendants to respond to the appended Discovery Request within 7 days of its order,


                                           12
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13568 Filed 02/11/21 Page 20 of 23




  and grant authorization for Plaintiffs to share the produced materials with Mr.

  Dean’s next-of-kin.




                                        13
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13569 Filed 02/11/21 Page 21 of 23




  Dated: February 11, 2021

  Respectfully submitted,

  /s/ Miriam J. Aukerman
  Miriam J. Aukerman (P63165)           Anand V. Balakrishnan
  Rohit Rajan                           Michael K.T. Tan
  American Civil Liberties Union        Omar C. Jadwat*
    Fund of Michigan                    ACLU Foundation Immigrants’
  1514 Wealthy Street SE, Suite 260      Rights Project
  Grand Rapids, MI 49506                125 Broad Street, 18th Floor
  Telephone: (616) 301-0930             New York, NY 10004
  maukerman@aclumich.org                Telephone: (212) 549-2660
                                        abalakrishnan@aclu.org
  Daniel S. Korobkin (P72842)           mtan@aclu.org
  Monica C. Andrade (P81921)            ojadwat@aclu.org
  American Civil Liberties Union
   Fund of Michigan                     My Khanh Ngo
  2966 Woodward Avenue                  ACLU Foundation Immigrants’
  Detroit, MI 48201                      Rights Project
  Telephone: (313) 578-6824             39 Drumm Street
  dkorobkin@aclumich.org                San Francisco, CA 94111
  mandrade@aclumich.org                 Telephone: (415) 343-0770
                                        mngo@aclu.org
  David C. Fathi
  Eunice H. Cho
  American Civil Liberties Union
   Foundation, National Prison
   Project
  915 15th Street NW, 7th Floor
  Washington, D.C. 20005
  Telephone: (202) 548-6616
  dfathi@aclu.org
  echo@aclu.org




                                       14
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13570 Filed 02/11/21 Page 22 of 23




  PAUL, WEISS, RIFKIND, WHARTON
   & GARRISON LLP

  /s/ Jeannie S. Rhee
  Jeannie S. Rhee
  Mark F. Mendelsohn
  Rachel M. Fiorill
  Peter E. Jaffe
  Darren S. Gardner
  2001 K Street NW
  Washington, D.C. 20006-1047
  Telephone: (202) 223-7300
  Facsimile: (202) 223-7420
  jrhee@paulweiss.com
  mmendelsohn@paulweiss.com
  rfiorill@paulweiss.com
  pjaffe@paulweiss.com
  dgardner@paulweiss.com

  Jonathan M. Silberstein-Loeb
  Oleg M. Shik
  Katharine W. Gadsden
  1285 Avenue of the Americas
  New York, NY 10019-6064
  Telephone: (212) 373-3000
  Facsimile: (212) 757-3990
  jsilberstein-loeb@paulweiss.com
  oshik@paulweiss.com
  kgadsden@paulweiss.com

  Attorneys for Plaintiffs

  *Application for admission forthcoming




                                           15
Case 5:20-cv-10829-JEL-APP ECF No. 530, PageID.13571 Filed 02/11/21 Page 23 of 23




                            CERTIFICATE OF SERVICE

        I, Jeannie S. Rhee, certify that on February 11, 2021, I caused a true and

  correct copy of the foregoing document to be filed and served electronically via the

  ECF system. Notice of this filing will be sent by email to all parties by operation of

  the Court’s electronic filing system. I also caused a true and correct copy of the

  exhibit filed under seal to be served by electronic mail on counsel for Defendants.

                                         Respectfully submitted,


                                         /s/ Jeannie S. Rhee
